Citation Nr: 0503429	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from June 1965 until January 
1968.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
October 1996 decision of the VA Regional Office (RO) in Waco, 
Texas that denied service connection for PTSD based on 
personal assault.  The veteran presented testimony before a 
hearing officer at the RO in January 1997.  The transcript is 
of record.  

The veteran subsequently relocated to within the jurisdiction 
of the St. Petersburg, Florida VARO from which his appeal 
continues.  This case was remanded to the RO for further 
development in February 2000, and October 2003, and underwent 
development at the Board in November 2002.  

The Board points out that service connection for a nervous 
disorder was previously denied by rating action dated in 
September 1994 and the veteran did not file a timely appeal.  
That determination is final.  See 38 C.F.R. § 20.1103 (2004).  
The veteran filed a claim for service connection for PTSD due 
to personal assault in January 1996.  Therefore, the Board's 
current decision solely addresses the issue of service 
connection for PTSD, which was not adjudicated in the former 
determination of service connection for a nervous disorder.


FINDING OF FACT

The veteran does not have PTSD as a result of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F.R. 
§ 3.102 (2004)).  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(b) (2004)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.159(c) (2004)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the November 1996 statement of the case and the 
January 1997, June 2002, and August 2004 supplemental 
statements of the case, the appellant and representative have 
been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence that would 
substantiate the claim, and the evidence which has been 
considered in connection with this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  In letters to the appellant dated in 
March 2001, February 2003, and March 2004, the RO informed 
him of what the evidence had to show to establish entitlement 
to service connection for psychiatric disability, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on her behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must provide notice "upon 
receipt" and "when" a substantially complete application 
for benefits is received.  This mandates that notice precede 
an initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim as evidenced by scheduling him for 
a VA psychiatric examination in November 2001 and requesting 
supporting information from various sources.  See 38 U.S.C.A. 
§ 5103A(d).  The case underwent further development at the 
Board in November 2002, and was remanded by decisions of the 
Board dated in February 2000 and October 2003.  VA outpatient 
and private clinical records have been retrieved and 
associated with the claims folder.  Under these 
circumstances, the Board finds that adjudication of the claim 
on appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual background

The veteran's extensive service administrative records 
reflect that he served in the Navy and was issued medals in 
support of military operations in Vietnam.  No combat service 
is shown.  In February 1967, the appellant's commanding 
officer wrote that the veteran "is one of the most talented 
men I have observed when it comes to his professional 
ability.  There are few problems that develop...that he cannot 
take of.  As a leader he is good.  He occasionally needs 
supervision, but never twice.  I consider this man an asset 
to the Navy."  The veteran re-enlisted in April 1967.  In an 
April 1967 performance evaluation, it was noted that he was 
very effective and prompt in almost every task assigned to 
him, and worked very well on his own.  It was related that 
during the reporting period, he had approached his duties 
with seriousness and enthusiasm.  

The administrative records also demonstrate that between 
January 1965 and November 1967, the veteran received a number 
of non-judicial punishments for reasons that included drunk 
in uniform in a public place, leaving his locker unlocked and 
unattended, several episodes of sleeping on his watch, and an 
unauthorized absence for about 40 minutes. 

The service medical records reflect no complaints or findings 
referencing a psychiatric problem, prior to December 1967, 
when a statement was recorded that the veteran had 
demonstrated excessive lack of ability to discuss anything 
with men and/or officers of that command toward "any sort of 
direction or conclusion."  The report indicated that he had 
evidenced a willingness to work in the immediate past, but 
had had difficulty on three occasions since reenlistment in 
April 1967.  It was noted that in view of the inconclusive 
manner of conducting himself in communication with officers 
and men, coupled with erratic behavior, an evaluation was 
requested.

Upon referral to the neuropsychiatric clinic for further 
evaluation, the veteran admitted that he had been "messing 
up" for the past six months, and was at a loss to explain 
his behavior.  He related that he was tired of his job, had 
become restless, and felt that more was being demanded of him 
since re-enlistment.  On mental status examination, the 
appellant was alert, cooperative, and oriented with no 
psychotic or organic indicators.  Speech was coherent.  It 
was observed that he was chewing a huge wad of gum with 
obvious contempt for authority.  It was felt that he had much 
underlying anger.  Following evaluation, an impression of 
immature personality with passive-aggressive features, was 
rendered.  

The examiner commented that there was no neuropsychiatric 
contraindication to appropriate administrative action.  In an 
attached recommendation, it was noted that there was no need 
for psychiatric hospitalization or treatment at that time.  
It was anticipated that the veteran might continue to perform 
his assigned duties improperly and incur further disciplinary 
actions, and a recommendation was made that consideration be 
given for administrative discharge.  

Upon examination in January 1968 for administrative discharge 
from service, the veteran's psychiatric status was evaluated 
as normal.  He was not recommended for enlistment due to 
character and behavior disorders, and was separated from 
service on the basis of unsuitability.  In a statement dated 
in January 1968, the veteran concurred in a finding that he 
be discharged. 

A claim for service connection for a psychiatric disorder was 
received in February 1984.  Subsequently received were 
extensive VA mental health clinic notes dated between January 
and August 1984, showing that the veteran received regular 
and continuing therapy and counseling for a various symptoms, 
including anxiety, depression, feelings of uselessness, 
suicidal ruminations, anger issues, difficulty with life 
coping skills, identity, domestic and financial issues and 
inability to maintain steady employment.  On one occasion, it 
was recorded that a differential diagnosis in his case might 
be obsessive-compulsive personality disorder with the 
possibility of some organicity or underlying schizophrenic 
process.  No history pertaining to a personal assault in 
service was recorded.  

By rating action dated in September 1994, service connection 
for a nervous disorder was denied on the basis that the 
veteran was found to have a personality disorder in service, 
and that there was no evidence of an acquired psychiatric 
disorder for many years after release from active duty.

A VA hospital discharge summary of an admission between April 
and August 1986 reflects that the veteran was grandiose and 
delusional upon arrival with a 'wild look.'  Mental status 
examination revealed that he was euphoric and hyper talkative 
with exaggerated mannerisms and pressured speech.  He was 
considered suicidal.  The veteran was placed on the acute 
psychiatric ward under suicidal observation.  Improvement was 
shown and in placed in an open ward milieu where he underwent 
various ameliorating therapies.  It was noted that plans for 
his discharge were being made when he left his station and 
drank alcohol.  He stated that he had been drinking a couple 
of times weekly in the past.  A history of seizures was 
noted.  

The veteran was counseled regarding his drinking and multiple 
problems.  It was felt that he remained poorly motivated.  He 
was discharged on medication with pertinent diagnoses of 
bipolar affective disorder, mixed, severe with psychosis; 
alcohol abuse; episodic; and grand mal seizures.

VA outpatient clinical records dating from 1986 to 1989 
reflect that veteran continued to receive ongoing therapy for 
psychiatric symptomatology.  He expressed anger toward the 
service and his experiences there, with a recurring theme of 
the military's "rejection" him and his inability to obtain 
compensation.  Among other complaints, the veteran stated 
that he avoided crowds, did not like to be around people and 
experienced sleeplessness.  The diagnosis of bipolar disorder 
was continued for which medication was prescribed.  It was 
noted that the veteran had spent some time in jail for 
cocaine possession.  

The veteran was afforded a VA neuropsychiatric examination 
for compensation and pension purposes in November 1989.  He 
was judged to be an unreliable informant because his answers 
were considered vague, digressive or evasive.  It was noted 
that he was unable to clearly state his current difficulties, 
and was incorrect on some of his historical dates.  

The examiner depicted the veteran as gesturing, raising his 
eyebrows and talking in a loud voice.  History was provided 
to the effect that the onset of his psychiatric difficulties 
had been in February 1984 with a suicide attempt for which he 
had been admitted.  It was noted that assessments of phase of 
life problem with attempted suicide and compulsive 
personality disorder were among his diagnoses, and that 
following another suicide attempt in April 1986, he was re-
hospitalized and given a diagnosis of adjustment disorder 
with mixed emotional features.  Clinical history leading to 
the ensuing assessment of bipolar disorder was subsequently 
chronicled.  

The examiner noted that when asked about his past psychiatric 
difficulties, the veteran related that he was given the 
diagnosis of manic depression eight years before[ the 
examiner indicated, however, that the record did not bear 
this out].  The examiner related that the veteran provided a 
vague rambling statement of his psychiatric history with 
continual "nodding and raising his eyebrows and gesturing...as 
if to imply that he is being understood, when he is not."  
He stated that he had had seizures for 15 years, and that he 
had received a craniotomy for subdural hematoma in March 
1984, which the examiner stated could not be verified in the 
chart.  

The examiner stated that the only identifiable precipitant to 
the veteran's psychiatric illnesses was alcohol abuse, and 
that he also "admitted to illicit street drug use, including 
cocaine, 'four years ago when I got mad when the VA 
disallowed my disability.'"  It was reported that the course 
of his psychiatric illness had been one of relapsing 
deterioration, accompanied by unemployability.  A 
comprehensive review of background history was recounted from 
the appellant's service medical records.  

The examiner reviewed the post service history citing 
specific points, noting that a physician treating him in 1988 
thought he was making minimal progress in the Lithium group 
and found him to be 'obnoxious, provocative and illogical as 
always...a compulsively antisocial personality that is hard to 
tolerate.'  It was reported that a VA admission note in 
February 1984 revealed that the veteran overdosed as a 
reaction to getting fired from a job placement by the Texan 
Employment Commission, becoming angry and possibly taking his 
anticonvulsive medication along with alcohol in a suicide 
attempt.  It was noted that the veteran admitted to another 
overdose on Dilantin, Phenobarbital and aspirin in May 1983, 
for an unspecified frustration.  

The veteran admitted to being solely dependent on his wife's 
income, felt very uncomfortable with this, and stated that he 
needed his benefits to improve his self-esteem.  He was 
reported to be on parole from a previous cocaine conviction.  
He denied a current problem with drugs or alcohol.  A 
comprehensive mental status examination was conducted, 
followed by pertinent diagnoses of bipolar disorder, mixed by 
history, alcohol abuse, episodic, cocaine abuse, episodic, 
personality disorder, not otherwise specified, with 
obsessive/compulsive, passive-aggressive, passive/dependent, 
anti-social and histrionic features, and rule out borderline 
personality disorder.

The veteran submitted a claim for service connection for 
residuals of sexual assault (subsequently claimed as PTSD) in 
January 1996.  In an accompanying letter dated in January 
1996, he wrote that during refresher training in the summer 
of 1966 while stationed in San Diego, he was sexually 
assaulted by a civilian named [redacted].  He stated that the 
perpetrator was arrested and that he was asked to identify 
the suspect.  The appellant related that upon arriving back 
on the ship, he told his crewmates about the assault, and 
that they harassed him until he was discharged.  He said that 
he became the butt of jokes and songs and had to defend his 
sexuality and manhood after the incident.  

The record reflects that a July 1996 request for information 
was sent to the San Diego Police Records Department, which 
responded that same month that the records had been purged.  

A.D. Patel, M.D., wrote in December 1996 that the veteran 
"made an appointment himself regarding some dispute with the 
Veterans Administration.  He reported he needed his diagnosis 
listed on a piece of paper so that he can submit it to the 
hearing..."  The private physician added that after reviewing 
the veteran's history, the diagnostic impressions on Axis I 
were dysthymia; anxiety disorder, not otherwise specified, 
versus PTSD; history of recurrent major depression with 
psychotic features; history of polysubstance abuse disorder; 
and rule out anxiety and mood disorders related to 
polysubstance abuse.  An Axis II diagnosis of rule out 
schizoid, schizotypal and paranoid personality traits was 
also provided.  

A clinical report dated in December 1996 was received from a 
Vet Center noting that that veteran had been referred to that 
service by VA, and had reportedly contacted the RO inquiring 
about benefits eligibility for service-connected sexual 
trauma and harassment.  It was noted that he attended his 
first session in August 1996, and that he provided 
information to complete a veterans sexual trauma assessment 
form. 

It was reported that according to information the veteran 
provided, he attended a community movie theater in uniform 
while on pass in service, dozed off and woke up to discover a 
civilian fondling him.  He said that he reported the incident 
and that the perpetrator was apprehended.  He related that 
the incident became an ongoing trauma when the police came to 
the ship to take him to court to identify the man, and word 
spread around the ship of what had happened to him.  

The veteran stated that he was constantly harassed throughout 
his tour in Vietnam waters.  He related that he wanted to 
continue his Navy career and asked to be reassigned to 
another ship, but that this was not honored, and he was 
subsequently given an administrative discharge for medical 
reasons.  He said that he was given the discharge despite 
years of outstanding performance evaluations, and a secret 
security classification; and felt betrayed by the service 
after honorably fulfilling his duty and two tours in the 
Vietnam theatre.  

The veteran stated that he felt continually humiliated and 
that nothing he could do, no matter how macho, could lift the 
stigma.  He said that the continued harassment lasted five 
years and permanently altered his ability to relate 
intimately to anyone due to distrust, and gave him a warped 
self image.  He indicated that it affected his attitude 
toward authority figures and mental health professionals, 
whom he viewed as puppets of authoritative officials, and 
that this attitude had greatly limited his ability to 
function in a work environment.  It was reported that the 
appellant identified symptoms of sleep disturbance, chronic 
depression, occasional flashbacks, and hypervigilance that 
were factors consistent with PTSD due to sexual trauma. 

A VA outpatient clinic note dated in May 1993 was received in 
January 1997 indicating that the veteran had been seen for a 
number of years, was well known to the staff, and served as 
his own informant.  It was reported that one issue that had 
surfaced within the past one to two years was an incident 
surrounding a sexual assault that occurred while he was 
serving in the Navy.  It was noted that this had led to 
interpersonal problems and job performance deterioration 
leading to his discharge from active duty.  

It was recorded that it was the veteran's perception that the 
Navy misled him as to the purpose for his being 
psychiatrically evaluated at that time.  He indicated that he 
assumed the issues surrounding his problems would be 
addressed, and that he would be able to get on with his 
career in the Navy, but that all that took place was a 
concerted effort to have him released from service.  It was 
reported that he had developed deep-seated mistrust of the 
government and VA, and did not talk about the events in the 
Navy until recently.  It was noted that his goal was to have 
his case reviewed to clear up the record of events, and 
achieve piece of mind.  

The veteran did not feel that therapy of any kind without 
"the clearing of his record" would be of any benefit.  The 
examiner concluded that it would therefore seem that the 
veteran's main goal was not to discuss the sexual assault in 
terms of the emotional turmoil associated with such an event, 
but to address "how the 'system' failed to recognize and 
deal with the resultant sequela."

The veteran presented testimony at a hearing before a hearing 
officer at the RO in January 1997.  He elaborated on his 
account of sexual assault in a movie house while stationed in 
San Diego, as well as the harassment and ostracism he faced 
when the other crewman became aware of the event.  He related 
that after the incident, things started to deteriorate for 
him and he was denied re-enlistment and was administratively 
discharged from service.  He stated that he had no problems 
prior to the incident and that his quarterly marks were good.  

The veteran further testified that he did not seek treatment 
in service for problems relating to the incident and kept it 
to himself.  He stated that about two years out of service, 
he was hospitalized for a drug overdose and started to seek 
treatment.  He said that 10 years before, he had attempted 
suicide with prescription drugs and was diagnosed as having a 
bipolar disorder.  He related that he had had a compensation 
and pension examination and was giving a diagnosis of 
borderline personality disorder, but that PTSD had been 
diagnosed six months before.  

The veteran testified that he had nightmares related to the 
forced sexual act in service.  He related that he had not 
worked in eight to 10 years, watched television during the 
day, did not have many friends, did not socialize much, and 
had no hobbies; but did attend church at the Salvation Army.  
He said that he had been in prison for drugs, but did not 
experience a traumatic event when incarcerated.  The veteran 
stated that he felt in his heart and mind that the incident 
in service had changed his life, and was one of his major 
problems.

The record reflects that pursuant to Board remand in February 
2000, a request for information was once again sent to the 
San Diego Police Department in November 2000, which responded 
that same month that all records for 1966 had been purged, 
and that there was no other information.

The veteran was afforded a VA compensation and pension 
examination for PTSD purposes in November 2001.  He related 
history of the in-service sexual assault previously recited 
in detail.  Personal history was reported to the effect that 
he had been married twice, the second time since 1975 to 
1993, and had been separated for eight years.  

The veteran related that prior to his 40th birthday, his 
sexual orientation had been heterosexual, but that since that 
time, he had engaged in bisexual relationships.  He stated 
that as a consequence of such and because of his intravenous 
drug use, he had become immunocompromised.  The appellant 
related that he had not worked in five years, but had had 20 
to 30 jobs when he was working, the longest of which had 
lasted approximately one year.  He said that he rarely kept a 
job more than six months, and usually only about two months.  
He related that he could not give a good answer as to why he 
left jobs, only that they didn't work out.  

The veteran stated that he had been hospitalized 
approximately 10 times since 1971, but had not received any 
psychiatric treatment or taken any psychotropic medication 
over the last five years.  He said he drank six to 12 beers a 
day and smoked marijuana daily.  He related that he had been 
arrested several time; once for cocaine possession, another 
for possession of stolen property, for drunken behavior and 
for driving under the influence.  The veteran said that he 
was currently homeless, but stayed with friends.  

Following a recitation of complaints and a mental status 
examination, the examiner rendered diagnoses of alcohol abuse 
and marijuana abuse on Axis I.  The Axis II diagnosis was 
deferred.  The examiner commented that the veteran reported 
much anger related to the sexual assault incident in service, 
but that he did not appear to be traumatized by the reported 
harassment that occurred.  It was noted that his focus was on 
his career and not being able to continue in the Navy.  

The examiner observed that the veteran presented some anxiety 
relating to not wanting to be bothered by people in a park 
where he went to relax, but then stated that he enjoyed 
socializing at a bar.  It was observed that he reported a 
long history of having difficulty maintaining continuous 
employment which was suggestive of a possible personality 
disorder that other people had considered in previous 
evaluations in his claims folder.  It was found that he 
clearly presented with alcohol and marijuana abuse, and that 
he had some difficulty organizing his thoughts, and was 
circumstantial in answering questions at times.  

The veteran submitted a statement dated in March 2003 
reiterating the account of sexual assault in service.  In a 
letter dated in February 2004, his wife described 
difficulties they had had in their marriage due to problems 
that included the veteran's abuse and drunkenness.  

VA outpatient records dating from December 1991 were received 
showing that the veteran was referred to the mental health 
clinic to clarify questions about his ability to provide 
volunteer services at the VA.  It was noted that he had 
complained of flashbacks relating to Vietnam.  It was felt, 
however, that he did not need the services of the Vet Center, 
and did not have "full" PTSD symptoms.  It was noted that 
he was otherwise being treated for a bipolar disorder.  

VA outpatient records dating from August 1996 show that he 
began therapy for history of sexual trauma in service, and 
voiced his displeasure and frustrations with the military and 
VA system about how he been discharged from service and the 
lack of support he perceived in their handling of his case.

Vet Center intake evaluation records showing an initial visit 
in August 1996 were received, culminating in the clinical 
report of December 1996 report previously cited in this 
writing.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
3.303(a) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2003);.

The Board points out that the current claim for PTSD involves 
no contention that a military combat stressor occurred, but 
does involve an assertion of sexual assault followed by 
harassment.  In such a claim, it is not unusual for there to 
be an absence of service records documenting the events of 
which the veteran complains. See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
his account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on sexual assault.  See 38 C.F.R. 
§ 3.304(f)(3) (2004).  The Board points out in this case, 
however, that the veteran has not provided any 
contemporaneous accounts that corroborate his claim that the 
incident occurred, despite his contentions that many of his 
crewmates were aware of the fact that he reported it to the 
police. 

The RO has obtained the veteran's service medical and 
personnel/administrative records which do not refer to any 
event which he now depicts as a sexual assault.  As well, 
attempts have been made to obtain records of the incident 
from the San Diego, California Police Department, whom the 
veteran stated caught the perpetrator and charged him with 
the incident.  Naval sources have also been requested to 
provide information from the alleged incident, but all 
inquiries have been unsuccessful.  The San Diego records 
department has responded that records dating back to 1966, 
the year the veteran stated the incident occurred, have been 
purged, and no reply was received from the Department of the 
Navy.  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. Id.

Furthermore, pertinent provisions of 38 C.F.R. § 3.304(f)(3) 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is a physical assault.

The regulation is clear that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor, 
and allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
This was accomplished in letters to the veteran dated in July 
1996 and February 2003.

As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2004).  The record 
reflects that the veteran was examined by VA in this regard 
in November 2001, and had the benefit of a prior VA 
examination in November 1989.

The record shows that the veteran received a tentative 
finding of PTSD in the Vet Center social worker's report 
dated in December 1996.  The finding was based on the 
veteran's report of a sexual assault in service.  His private 
physician, Dr. Patel, also indicated in December 1996 that he 
might have PTSD, although it was not attributed to any 
specific cause.  

Nevertheless, these findings were not based on a review of 
the claim folder.  The only opinion that was the product of a 
review claims folder, including the December 1996 records, is 
to the effect that the veteran did not meet the criteria for 
a diagnosis of PTSD.  On the VA examination in November 2001, 
the examiner appeared to accept the veteran's account of 
molestation in service, but found that he had not been 
traumatized by the harassment that occurred.  It was 
indicated that alcohol and marijuana abuse was his primary 
current problem, but that his history was suggestive of a 
long-standing personality disorder which was well documented 
in the record.  Under the circumstances, the Board finds that 
the most probative evidence is to the effect that the veteran 
does not meet the criteria for a diagnosis of PTSD.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD due to personal assault.  
Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for PTSD is denied.



	 
                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


